SUB-ITEM 77D: Policies With Respect to Security Investments Salient Adaptive Balanced Fund Effective May 1, 2017, the “Principal Investment Strategies” of the Salient Adaptive Balanced Fund (the “Fund”) were revised to reflect that the Fund is a risk-targeted portfolio that invests primarily in other Salient Funds (the “Underlying Funds”), exchange-traded funds, exchange-traded notes, futures and other derivatives in order to gain exposure to global equity markets, global interest rate markets, global credit markets, and global commodity markets.
